Citation Nr: 0804673	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-14 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland.

Although the veteran requested a hearing before a Veterans 
Law Judge on his May 2005 VA Form 9, he withdrew his request 
for such hearing in October 2007.  See October 2007 Written 
Statement (veteran asks that his hearing be rescheduled only 
if it cannot proceed directly to the Board without a 
hearing).  His request for a Board hearing is considered 
withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD as a result of an incident that occurred while he 
was in basic training at Fort Leonard Wood from September to 
December 1983.  According to an April 2004 written statement, 
the veteran leaned his rifle against a tree while resting; it 
was taken by his staff sergeant, who then proceeded to harass 
the veteran, yelling at him, pushing him to the ground, and 
choking him.  The veteran contends that he feared for his 
life during this incident.  He also indicates that he was 
held over at basic training for one month while the incident 
was investigated.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

The Board acknowledges that a December 2, 2003, VA treatment 
record indicates a diagnosis of PTSD.  See VA Behavioral 
Health Outpatient Progress Note dated December 2, 2003.  
However, it is not clear whether this diagnosis of PTSD was 
based on the DSM-IV criteria, as required by VA regulations.  
See 38 C.F.R. § 4.125 (2007).  The Board also notes that this 
diagnosis was made by a clinical social worker, and therefore 
does not constitute a competent diagnosis.  See VBA Fast 
Letter 05-01 (Feb. 9, 2005) (indicating that initial VA 
mental disorder examinations are to be conducted by a board 
certified psychiatrist, a licensed psychologist, a psychiatry 
resident under close supervision of an attending psychiatrist 
or psychologist, or a psychology intern under close 
supervision of an attending psychiatrist or psychologist).  
The July 2004 VA examination report of record fails to 
provide a diagnosis of PTSD.

Without a competent diagnosis of PTSD the veteran's claim 
cannot succeed.  38 C.F.R. § 4.125(a) (2007).  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Despite the 
above discussion of evidence, the Board is not satisfied that 
the evidence demonstrates that the veteran does not have a 
competent diagnosis of PTSD.  In this regard, a December 18, 
2003, status update in a VA Domiciliary Treatment Plan 
indicates that the veteran has been seen by a physician "for 
confirmation of PTSD diagnosis."  It goes on to state that 
the veteran was placed on the waiting list for the non-combat 
PTSD groups.  The claims folder contains treatment records 
for the Bath, New York VA Medical Center (MC) for December 2, 
2003, and for the period from December 28, 2003, through 
April 12, 2004.  Thus, it appears that there are missing VA 
treatment records which may show a competent diagnosis of 
PTSD by a physician.  Specifically, all treatment records 
from Bath VAMC for the period between December 2, 2003, and 
December 28, 2003.  In light of such circumstances, the Board 
finds that a remand is necessary to obtain these outstanding 
VA treatment records.  

In addition to the missing Bath VAMC treatment records, the 
Board observes that the veteran indicated mental health 
treatment at the Perry Point, Maryland VAMC.  The claims 
folder does not contain any Perry Point VAMC records, and 
there is no indication that attempts to obtain these records 
resulted in a negative response.  As such records are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file, the Board finds that a 
remand is also necessary to obtain them.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In the present case, the veteran has asserted a non-combat 
stressor, namely, a personal assault.  Therefore, independent 
verification is needed.  38 C.F.R. § 3.304(d).  Applicable 
law and regulations state that VA will not deny a PTSD claim 
that is based upon an in-service personal assault without 
first advising the veteran that evidence from sources other 
than service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
then allowing the veteran an opportunity to furnish this type 
of evidence or to advise VA of the potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(3) (2007).  Letters were sent 
to the veteran in June 2004 and July 2004 which provided 
notice in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) (38 U.S.C.A. § 5103(a) (West 2002).  However, 
neither these letters, nor any other correspondence to the 
veteran, informed him that he might submit "other types of 
evidence" to verify his claimed stressor or what constituted 
"other types of evidence."  This remand thus presents an 
opportunity to afford the veteran VCAA notice appropriate to 
the circumstances of this case.  

Similarly, notice in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), was not provided to the veteran during 
this appeal.  Dingess held that VA must provide notice of all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal, such 
notice should be provided to the veteran upon remand.

Finally, the Board finds that additional development is 
necessary with regards to the veteran's claimed personal 
assault stressor.  First, the Board observes that although 
the veteran's personnel records were requested and obtained, 
his service medical records are not presently of record.  
Although not specifically contended by the veteran, his 
service medical records might show treatment for any injuries 
related to his claimed personal assault.  These records 
should therefore be associated with the claims folder.  
Similarly, it appears that only the veteran's basic personnel 
records were obtained.  Extended personnel records might 
contain information regarding this incident and/or the 
alleged investigation of his claimed stressor.  Other service 
records should also be requested from the appropriate service 
department regarding any investigations involving the 
veteran, including any incidents in which he provided 
testimony or evidence against another service member.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that he may submit 
evidence from sources other than service 
records or evidence of behavior changes 
which may constitute credible supporting 
evidence of his claimed personal assault 
stressor.  Provide a description of the 
types of evidence that may serve as 
credible supporting evidence.  38 C.F.R. 
§ 3.304(f)(3) (2007).  This letter should 
also provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain the veteran's service medical 
records and his extended personnel 
records.

3.  Make requests to the appropriate 
service department and/or facilities for 
any records pertaining to an in-service 
investigation involving the veteran, 
including any incidents in which the 
veteran provided testimony or evidence 
against another service member.  

4.  Obtain any VA treatment records from 
the Perry Point VAMC for any period of 
time as well as any VA treatment records 
from the Bath VAMC for the period from 
December 2, 2003 through December 28, 
2003.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction (AOJ) determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

5.  If, and only if, evidence is obtained 
which verifies the veteran's claimed 
stressor, then schedule him for a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any claimed 
PTSD.  The claims folder, including a list 
of verified stressors, must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  Please provide the examiner 
with the following instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently has PTSD.  Then the 
examiner should determine whether the 
corroborated in-service stressor was 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor identified as 
having been verified by the record.  The 
examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6.  Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

